COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Benton and Coleman
Argued at Salem, Virginia


ABB PAINT FINISHING and
 BIRMINGHAM FIRE INSURANCE
 COMPANY OF PENNSYLVANIA
                                        MEMORANDUM OPINION * BY
v.   Record No. 0055-97-3              JUDGE SAM W. COLEMAN III
                                           OCTOBER 14, 1997
BURLEY W. HENLEY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           M. Lanier Woodrum (Wooten & Hart, P.C., on
           brief), for appellants.

           Helen J. Spence (Beller & Spence, P.C., on
           brief), for appellee.



     In this appeal from the Workers' Compensation Commission,

ABB Paint Finishing (employer) contends that the commission erred

in finding that Burley W. Henley (claimant) made a reasonable

effort to market his remaining work capacity thereby entitling

him to temporary total disability benefits.   Specifically, the

employer asserts that the claimant's efforts to market his

residual capacity could not have been reasonable, as a matter of

law, because he restricted his job search to sheet metal work,

which was the work that he was considered disabled from

performing.   Therefore, the employer argues, he was searching

only for a job that he was not qualified to perform.    Finding no

error, we affirm the commission's decision.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     In order to qualify for continuing disability benefits, a

claimant who has reached maximum medical improvement but remains

partially disabled has a duty to make a reasonable effort to

market his residual work capacity.     National Linen Serv. v.

McGuinn, 8 Va. App. 267, 269, 380 S.E.2d 31, 33 (1989).     The

burden is on the claimant to show that he has made a reasonable

effort to obtain work but has been unable to do so.     Washington

Metro. Area Transit Auth. v. Harrison, 228 Va. 598, 601, 324
S.E.2d 654, 655 (1985).   What constitutes a reasonable marketing

effort is determined by the facts and circumstances of each case.
 Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464, 359
S.E.2d 98, 100 (1987).

     "In determining whether a claimant has made a reasonable

effort to market his remaining work capacity, we view the

evidence in the light most favorable to the prevailing party

before the commission."   McGuinn, 8 Va. App. at 270, 380 S.E.2d

at 33.   The commission's factual findings will be upheld if

supported by credible evidence in the record.     Trammell Crow Co.

v. Redmond, 12 Va. App. 610, 614, 405 S.E.2d 632, 635 (1991).

     We said in dicta in McGuinn, 8 Va. App. at 272 n.3, 380

S.E.2d at 34 n.3, that an example of where "a claimant would not

be acting in good faith [would be] if he or she only applied for

jobs similar to the previous employment, for which the claimant

is obviously disabled and, therefore, would never be hired."

That situation does not appertain in this case.    Although the




                               - 2 -
claimant was deemed medically disabled from performing a sheet

metal job, he had been performing the job for his employer at the

time he was laid off.   Thus, despite his partial disability, the

commission could find that he was making a good faith effort to

find the work that he was qualified to do by training and had

recently performed.   There was no evidence that the claimant's

efforts were not in good faith, that he was not willing to take a

sheet metal job if one was offered to him, that he used his

disability to discourage potential employers from offering him a

job, or that he would not be able to physically perform the job

despite his partial disability, as he had with the employer.

Thus, the commission could find that the claimant was not

limiting his job search to work "for which [he] is obviously

disabled and, therefore, would never be hired."     Id.

     Here, credible evidence supports the commission's finding

that Henley made a reasonable effort under the circumstances to

market his residual work capacity.     The forty-eight-year-old

claimant, who had an eighth grade education, had worked for 22

years as a sheet metal journeyman.     After being laid off by the

employer, for whom he had returned to work as a sheet metal

worker, he registered with the Virginia Employment Commission

(VEC) and searched the classified ads for jobs as a sheet metal

worker.   He testified that he also registered with his union's

business agent which is the primary way sheet metal workers find

employment.   He testified that sheet metal workers are rarely



                               - 3 -
hired through employment advertisements or direct contact.    He

acknowledged that he restricted his job search in the time

following his layoff to sheet metal work, but neither the VEC,

nor the classified ads produced jobs suitable to his skills.    The

claimant obtained a job as a sheet metal worker through the union

business agent within three months of being laid off.

     Considering the claimant's age, limited education, work

experience, specialized job skills, lack of other training,

physical restrictions, and the fact that he was undergoing

physical therapy after being laid off, we cannot say that the

claimant's effort to market his residual work capacity was not

reasonable as a matter of law.    Although the claimant restricted

his job search to sheet metal work for which he was qualified by

training, a job which he obtained within three months, the

commission did not err in finding his efforts reasonable under

the circumstances.   Because credible evidence supports the

commission's finding that the claimant made reasonable efforts to

market his residual capacity, we affirm.
                                                         Affirmed.




                                 - 4 -